            Case 1:19-cv-09738-VM Document 1 Filed 10/21/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL STEWART,

                                Plaintiff,                    Docket No. 1:19-cv-9738

        - against -                                           JURY TRIAL DEMANDED

 ARE YOU AM I

                                Defendant.


                                          COMPLAINT

       Plaintiff Michael Stewart (“Stewart” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Are You Am I (“Are You Am I” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of model Kai Jordan Gerber in New York City, owned and registered by

Stewart, a New York based professional photographer. Accordingly, Stewart seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 1:19-cv-09738-VM Document 1 Filed 10/21/19 Page 2 of 4



                                             PARTIES

       5.       Stewart is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 65 West 55th

Street, Apt F, New York, New York 10019.

       6.       Upon information and belief, Are You Am I is a domestic business corporation

with a place of business 1024 Santee Street, Suite 300, Los Angeles, California 90015. At all

times material, hereto, Are You Am I has operated their Instagram page at the URL:

www.Instagram.com/AreYouAmI (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Stewart photographed model Kai Jordan Gerber in New York City (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Stewart is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-173-917.

       B.       Defendant’s Infringing Activities

       10.      Are You Am I ran the Photograph on the Website to promote its brand. See URL:

https://www.instagram.com/p/B1rc5ZgHSHt/. A screenshot of the Photograph on the Website is

attached hereto as Exhibit B.

       11.      Are You Am I did not license the Photograph from Plaintiff for its Website, nor

did Are You Am I have Plaintiff’s permission or consent to publish the Photograph on its

Website.
                Case 1:19-cv-09738-VM Document 1 Filed 10/21/19 Page 3 of 4



          12.      The Website received 4,339 Likes.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.      Are You Am I infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Are You Am I is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                         PRAYER FOR RELIEF
            Case 1:19-cv-09738-VM Document 1 Filed 10/21/19 Page 4 of 4



       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Are You Am I be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 21, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard P. Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Michael Stewart
